Douglas, J.,
concurring in part and dissenting in part. I concur with the syllabus, the judgment and Part II4 of the majority opinion. I respectfully dissent from that portion of Part I of the opinion which finds R.C. 2305.27 to be constitutional. On the question of the constitutionality of R.C. 2305.27, I subscribe to and would follow, in all respects, Justice Sweeney’s opinion concurring in part and dissenting in part in Morris v. Savoy (1991), 61 Ohio St.3d 684, 700-717, 576 N.E.2d 765, 777-788.
Sweeney and Resnick, JJ., concur in the foregoing opinion.

. I concur with the discussion in Part II of the opinion with the exception that I would not describe the enactment of R.C. 2305.27 to be part of sweeping “reform.”